DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 15-16, the limitation “replacing the channel mask with a permanent gate stack and forming contact metallization” renders the claim indefinite.  It is not clear where the channel mask come from and where the contact metallization is formed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Han et al [EP 1624487A2] Applicant’s IDS.
With respect to claim 1, Han et al (fig. 20) disclose an integrated circuit structure, comprising: 
a lower device layer that includes a first structure comprising a plurality of PMOS transistors (P4, P5) (pp [0078]); and 
an upper device layer formed on the lower device layer, the upper device layer including a second structure comprising a plurality of NMOS thin-film transistors (TFT) (N4, N5) (pp [0092] and claim 10).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al [EP 1624487A2] Applicant’s IDS in view of Morrow et al [WO 2017/209278 A1] Applicant’s IDS.
With respect to claim 2, Han et al do not mention wherein the plurality of NMOS TFTs are non- planar.  However, Morrow et al (fig. 1A-1B) disclose that the plurality of NMOS non- planar transistor are well known in the art (pp [032]).  Therefore, it would have been obvious to one skill in the art to select the plurality of NMOS non- planar 

With respect to claim 9, Han et al (fig. 20) disclose Han et al do not mention wherein the plurality of PMOS transistors are non-planar. However, Morrow et al (fig. 1A-1B) disclose that the plurality of PMOS transistors non- planar transistor is well known in the art (pp [032]).  Therefore, it would have been obvious to one skill in the art to select the PMOS transistors non- planar transistor as taught by Morrow et al into the device of Han et al to provide the functional transistor as needed for the device.

With respect to claim 10, Han et al (fig. 20) disclose that wherein ones of the plurality of PMOS transistors comprise: a gate electrode (P4G, P5G) (pp [0096]) formed on a gate dielectric layer (61b’, 61b”) formed on a silicon layer; a pair of sidewall spacers (41c) (pp [0077]) formed along opposite sides of the gate electrode; and a pair of source/drain regions (P4S, P4D, P5S, P5D) (pp [0096]) formed on opposite sides of and extending beneath the gate electrode.

With respect to claims 11-13, Han et al fail to disclose wherein the second plurality of NMOS TFTs and the plurality of PMOS transistors are formed as at least one of multi-gate transistors, vertical circular gate (CG) transistors, and nanowire transistors; and wherein both the second plurality of NMOS TFTs are formed as a same type of transistor architecture including at least one of FIN-FET, multi-gate, vertical circular gate (CG), and nanowire.  However, Morrow et al (fig. 1A-1B) disclose wherein the second .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al [EP 1624487A2] Applicant’s IDS in view of Kwak et al [US 2006/0115944].
	Han et al do not mention wherein the bonding layer material comprises an oxide layer. 
However, Kwak et al (fig. 4) disclose the bonding layer (17) (pp [0042]) material comprises an oxide layer.  Therefore, it would have been obvious to one having skill in the art to select oxide layer as known materials, as taught by Kwak et al into the device of the Han et al for the bonding layer.  Moreover, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co., Inc. v.  Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al [EP 1624487A2] Applicant’s IDS in view of Morrow et al [WO 2017/209278 A1] , as applied to claim 1 above, and further in view of Le et al [WO 2017/111797 A1] Applicant’s IDS.
With respect to claim 3, Han et al does not mention wherein the plurality of NMOS TFTs comprise a semiconducting oxide material selected from the group consisting of indium zinc gallium oxide (InZnGaO), indium tin oxide (ITO), zinc oxide (ZnO), indium antimony oxide (InSbO), and gallium oxide (Ga203).  However, Le et al (fig. 2C) disclose the material InZnGaO and their uses are well-known in the art for the semiconducting oxide material (240) (page 11, lines 10-15).  Therefore, it would have been obvious to one having skill in the art to select indium zinc gallium oxide (InZnGaO) as known materials, as taught by Le et al, into the device of the Han et al for the channel transistor which high mobility.  Moreover, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co., Inc. v.  Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

With respect to claim 4, Le et al disclose the channel of the transistor has the same material of indium zinc gallium oxide (InZnGaO) as claimed by Applicant; thus it will have a mobility of greater than 150 cm2/(V. s).

With respect to claim 5, Le et al (page 5, lines 27-33) disclose wherein processes used to fabricate the NMOS TFTs operate at temperatures less than 450C; thus it does not affect performance of the bottom PMOS transistors. 

Allowable Subject Matter
Claims 14-23 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HOAI V PHAM/Primary Examiner, Art Unit 2892